ORDER

PER CURIAM.
Appellant, Janet Stringfellow, appeals the judgment entered by the Circuit Court of St. Louis County on the jury verdict finding respondent, Carl Wills, negligent and awarding damages for personal property but assessing no damages for personal injury. Appellant also appeals the denial of her motions for additur and for new trial. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence, and does not erroneously declare or apply the law. • As we further find an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).